                                                                      United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                    IN THE UNITED STATES DISTRICT COURT                November 06, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                              HOUSTON DIVISION


MICHAEL IHEKORONYE,                     §
                                        §
                    Plaintiff,          §
                                        §
v.                                      §        CIVIL ACTION NO. H-19-3426
                                        §
UNITED PROPERTY & CASUALTY              §
INSURANCE COMPANY,                      §
                                        §
                    Defendant.          §


                       MEMORANDUM OPINION AND ORDER


     Plaintiff Michael Ihekoronye ("Plaintiff") sued Defendant

United Property & Casualty Insurance Company ("Defendant") in the

268th District Court of Fort Bend County, Texas. 1           Defendant timely

removed based on diversity jurisdiction.2          Pending before the court

is Plaintiff's Motion for Remand (Docket Entry No. 6).                    For the

reasons    stated    below,   Plaintiff's   Motion     for   Remand      will       be

granted, and this action will be remanded to the 268th District

Court of Fort Bend County, Texas.

                                 I.   Analysis

     Under 28 U.S.C. § 1441(a) any state court civil action over

which a federal court would have original jurisdiction may be


     1
      Notice of Removal, Docket Entry No. 1, p. 1; Plaintiff's
Original Petition, Exhibit A to Plaintiff's Motion for Remand and
Memorandum in Support ("Plaintiff's Motion for Remand"), Docket
Entry No. 6-1, p. 1. All page numbers for docket entries in the
record refer to the pagination inserted at the top of the page by
the court's electronic filing system, CM/ECF.
     2
         Notice of Removal, Docket Entry No. 1, p. 2         1   3.
removed from state to federal court.           "The party seeking to assert
federal jurisdiction                   has the burden of proving by a
preponderance of the evidence that subject matter jurisdiction
exists." New Orleans        &   Gulf Coast Railway Co. v. Barrois, 533 F.3d
321, 327 (5th Cir. 2008).              Ambiguities or doubts are to be

construed against removal and in favor of remand.               Manguno v.

Prudential Property and Casualty Insurance Co., 276 F.3d 720, 723
(5th Cir. 2002).
     Federal district courts have original jurisdiction over civil
actions between citizens of different states where the amount in
controversy exceeds $75,000, exclusive of interest and costs.

28 U.S.C.   §   1332 (a).       A state-court plaintiff seeking to avoid

federal jurisdiction may do so by filing a binding stipulation with

the original complaint that limits recovery to an amount below the
jurisdictional threshold. See. e.g., Mokhtari v. Geovera Specialty
Insurance Co., Civil Action No. H-14-3676, 2015 WL 2089772, at *l
(S.D. Tex. May 4, 2015); Williams v. Companion Property          &   Casualty
Insurance Co., Civil Action No. A. H-13-733, 2013 WL 2338227, at *2
(S.D. Tex. May 27, 2013) (citing De Aguilar v. Boeing Co., 47 F.3d
1404, 1411-12 (5th Cir. 1995)); Espinola-E v. Coahoma Chemical Co.,
248 F.3d 1138, 2001 WL 85834, at *2 (5th Cir. Jan. 19, 2001) (per
curiam) (unpublished) (" [A] binding stipulation that a plaintiff
will not accept damages in excess of the jurisdictional amount
defeats diversity jurisdiction.               .").
     Defendant argues that removal was proper under 28 U.S. C.
§ 1332(a) because the parties are completely diverse and the amount

                                        -2-
in controversy exceeds $75,000.3     Plaintiff seeks remand based on

a stipulation attached as Exhibit E to the state-court petition

(the "Exhibit E Stipulation"), which states that "[t]he total sum
or value in controversy in this cause of action does not exceed
$75,000.00 exclusive of interest and costs" and that "[n]either
Plaintiff nor his/her attorney will accept an amount that exceeds

$75,000.00 exclusive of interest and costs." 4
     Defendant argues the Exhibit E Stipulation is invalid because
it contradicts the remedies prayed for in Plaintiff's Original
Complaint.5     Defendant points to the Original Complaint's lack of
specificity as to the damages sought and the fact that Plaintiff

sent a pre-suit demand letter valuing the cost of repairs as
$61,383.40 and asking for $10,000 in attorney's fees. 6       Defendant
also argues that remand is improper because Plaintiff refused to
sign "a valid, binding stipulation" presented by the Defendant that
would expressly include attorney's fees in the $75,000 limit. 7




     3
         Notice of Removal, Docket Entry No. 1, p. 2   1 3.
     4
      Exhibit E Stipulation, Exhibit A to Plaintiff's Motion for
Remand, Docket Entry No. 6-1, p. 31 11 1, 3.
     5
      Defendant's Response in Opposition to Plaintiff's Motion to
Remand("Defendant's Response"), Docket Entry No. 7, pp. 2 11 2-3,
4 1 7.
     6
      Defendant's Response, Docket Entry No. 7, pp. 3-4 11 5- 7;
Plaintiff's Original Complaint, Exhibit A to Plaintiff's Motion for
Remand, Docket Entry No. 6-1, p. 10 119; Demand Letter, Exhibit 3
to Notice of Removal, Docket Entry No. 1-3, p. 2.
     7
         Defendant's Response, Docket Entry No. 7, p. 2   1 3.
                                  -3-
     Plaintiff filed the Exhibit E Stipulation with his Original

Petition to avoid federal jurisdiction by limiting recovery to an
amount below the jurisdictional threshold. District courts in this
Circuit,    including    this   court,       have   consistently    held      that
stipulations   like     the   Exhibit    E    Stipulation    are   capable      of

defeating   federal     jurisdiction.         Plaintiff     is   bound   by    the
Exhibit E Stipulation not to accept an award of damages in excess

of $75,000.     Defendant points to no binding authority that a
stipulation is invalid because the Original Petition does not
specify the amount of damages prayed for or a pre-suit demand

letter estimated damages and attorney's fees near $75,000.                    Any
vagueness in the Original Petition or amount estimated in a pre­
suit demand letter is irrelevant because the Exhibit E Stipulation
prevents Plaintiff from recovering in excess of the federal
jurisdictional limit.
    Nor does Defendant point to               any authority holding that
documents like the Exhibit E Stipulation are not binding under
Fifth Circuit precedent unless they expressly include attorney's
fees in the amount capped at $75,000. Attorney's fees are part of
the total amount in controversy. St. Paul Reinsurance Co.• Ltd. v.
Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).                  The Exhibit E
Stipulation states "the total sum or value in controversy in this
cause of action does not exceed $75,000." 8             Attorney's fees are


     8
      Exhibit E Stipulation, Exhibit A to Plaintiff's Motion for
Remand, Docket Entry No. 6-1, p. 31 1 1.
                                    -4-
necessarily included in that amount and accordingly would not raise

the amount in controversy above $75,000.


                    II.   Conclusions and Order

     Plaintiff's   binding   stipulation,    filed    with   Plaintiff's
Original Petition prior to removal, is effective to avoid federal

jurisdiction.   Accordingly, Plaintiff's Motion for Remand (Docket

Entry No. 6) is GRANTED, and this action is REMANDED to the 268th

District Court of Fort Bend County, Texas.    The Clerk will promptly
deliver a copy of this Memorandum Opinion and Order to the District
Clerk of Fort Bend County, Texas.

     SIGNED at Houston, Texas, on this 6th day of November, 2019.




                                                SIM
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                 -5-
